ON MOTION FOR REHEARING
Upon motion for rehearing, our attention has been directed to certain matters which, in our opinion, it would be appropriate to correct. In our original opinion we re*262ferred to the grounds stated in appellant’s brief as a basis for the Administrator’s order to be Article 666-11, Tex. Penal Code Aux. Laws (1974), Subparagraphs (3), (4) and (5), when actually the grounds should have been referred to as (3), (5) and (6). The omitted ground (6) which should have been listed is as follows:
“(6) That the place or manner in which the applicant may conduct his business is of such a nature which, based on the general welfare, health, peace, morals, and safety of the people and on the public sense of decency, warrants a refusal of a permit.”
Additionally, the style of the case on appeal should be corrected to reflect the name of the petitioner to be that shown in its petition contained in the transcript: The National Sportsman’s Fraternal Order of Texas, Inc., and it is so ordered that the style of the case indicate this change.
We have considered the contentions advanced by appellees’ motion for rehearing and have determined that such motion must be overruled.